Citation Nr: 1040922	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-46 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from June 1949 to November 
1949.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran and his representative contend that he has current 
bilateral hearing loss and tinnitus etiologically linked to his 
service.  The Veteran alleges that he was exposed to loud noise 
in service while firing artillery.  He further contends that he 
experienced hearing loss immediately following his discharge from 
service or within one year of then.  In his December 2007 claim, 
the Veteran states that he was not exposed to harmful noises 
working as a farmer after service.  The Veteran's general 
discharge records indicate that he was honorably discharged from 
a field artillery battalion in the National Guard.

Competent lay evidence is evidence provided by a person who has 
personal knowledge (that is, that he/she actually observed; 
derived from his/her own senses) of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
Veteran is considered competent to relate a history of noise 
exposure during service.  See 38 C.F.R. § 3.159(a)(2).  In this 
regard, the Board acknowledges that the Veteran is competent to 
give evidence about what he sees and feels; for example, he is 
competent to report that he has experienced hearing loss and/or 
tinnitus since service.  In addition, based on the evidence 
submitted and written contentions provided in support of his 
claim, the Board finds the Veteran to be credible with respect to 
his assertions.

Although the Veteran's service treatment records show that 
whispered voice testing was 15/15 in both ears at the time of his 
October 1949 separation examination, a December 2007 private 
physician's memorandum opines that the Veteran has hearing loss 
since "Howitzer exposure in Korean War time."  

VA is required to provide a medical examination when the record 
of the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim. See 38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  VA has a duty to obtain an 
adequate medical examination when the record contains competent 
evidence of a current disability or symptoms of a current 
disability; evidence establishing that an event, injury, or 
disease occurred in service; an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability; and 
insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Furthermore, if VA undertakes to provide a 
medical examination, the Board must ensure that such examination 
is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311.

Under the circumstances presented in this case, the Board finds 
that the Veteran has met the test established in McLendon.  As 
discussed above, the Board has determined that the statements of 
the Veteran to the effect that he was exposed to acoustic trauma 
in service while training with artillery and consequently 
suffered from hearing loss and tinnitus as a result are competent 
and credible.  His private treatment records indicate he has a 
current diagnosis of hearing loss.  The evidence provided is also 
suggestive of a nexus between his current disabilities and the 
in-service noise exposure.  Therefore, a VA medical examination 
is necessary to determine whether the Veteran's current hearing 
loss and tinnitus are etiologically related to an in-service 
cause.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4), 3.307, 3.309 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran must be afforded a VA 
audiologic examination to determine the 
current nature and etiology of any 
bilateral hearing loss and tinnitus, if 
found to be present.  The claims folder 
must be provided to and reviewed by the 
examiner.  Any indicated diagnostic tests 
and studies, to include an audiogram, must 
be accomplished.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion, in light of the service 
and post service evidence of record, as to 
whether any current bilateral hearing loss 
and/or tinnitus is related to the Veteran's 
service, or to any incident therein, to 
include noise exposure.  The objective 
medical findings at the time of the October 
1949 separation examination, the private 
December 2007 examiner's findings currently 
of record, the Veteran's history of in-
service noise exposure, and any other 
pertinent clinical findings of record, must 
be taken into account and discussed.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without 
resorting to speculation, it must be so 
stated and a rationale provided for such 
medical conclusion.  

2.  Thereafter, VA should readjudicate the 
issues on appeal.  If the issues remain 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



